Opinion of the court delivered by
Judge Catron.
Vance filed a bill against Glaze, and gave bond with Ea-son and Blair as security to prosecute the suit with effect, or in case of failure to pay all costs and damages. Vance succeeded in enjoining Glaze to the amount he claimed, but the court decreed that he should pay one half the costs. A fieri facias was issued on this decree against Vance, which was returned by the sheriff “no property found.” A scire jacias then issued against Eason and Blair, the securities, and these facts appearing to the circuit judge from the pleadings, he adjudged that Vance had prosecuted his suit with effect, and that the securities were not liable for the costs decreed against Vance.
The judgment of the circuit courtis clearly erroneous; the undertaking of Blair and Eason as securities was in effect to pay all costs that should be adjudged against Vance, and they are consequently liable. The judgment of the circuit court must be reversed, andjudgment rendered against Eason and Blair.
Judgment reversed.